HELD, that under the statute of 1807, a bond with surety must be executed and filed before the issuing of a foreign attachment, in the same manner as the statute of 1807 requires in cases of domestic attachments (1); and that the record of the case must contain a copy of the bond. Ind. Terr. Stat. 1807, p. 62. 469 (2). The statute of 1817, p. 98, and of 1823, p. 69, expressly require that before the issuing of any writ of foreign attachment, a bond with surety must be executed and filed as in cases of domestic attachments. For the law respecting domestic attachments, vide Ind. Stat. 1823, p. 61. The affidavit, writ of attachment, and declaration if there be one, should be inserted in the record. Bond v. Patterson, ante, p. 34. The advertisement of the pendency of the attachment, must appear by the record to have been proved. Foyles v. Kelso, in this Court, Nov. term, 1822, post.